751 So. 2d 176 (2000)
Gerald K. CHEATHAM, Petitioner,
v.
Paul DECKER and Florida Parole Commission, Respondents.
No. 1D99-3822.
District Court of Appeal of Florida, First District.
February 9, 2000.
Gerald K. Cheatham, pro se, petitioner.
No appearance for respondents.
PER CURIAM.
Gerald K. Cheatham petitions this court for certiorari review of an order of the circuit court denying his petition for writ of habeas corpus. Prior to filing this petition, Cheatham instituted an appeal of this same order in Case No. 1D99-3731. We recently dismissed that appeal for lack of jurisdiction in Cheatham v. Decker, 752 So. 2d 657 (Fla. 1st DCA 2000). We dismiss this petition for the same reason, although we note that wholly apart from the timeliness issue, this case would be subject to dismissal inasmuch as it is duplicative of the proceeding in Case No. 1D99-3731.
LAWRENCE, DAVIS and VAN NORTWICK, JJ., concur.